       Case: 1:18-cv-00021-AET-RM Document #: 22 Filed: 09/21/20 Page 1 of 4



NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                             DISTRICT OF THE VIRGIN ISLANDS
                                  DIVISION OF ST. CROIX

    REGINALD BELL,

                      Plaintiff,
                                                                Civ. No. 18-21
         v.
                                                                OPINION
    10,000 HELPERS OF ST. CROIX, LLC,

                      Defendant.

THOMPSON, U.S.D.J. 1

                                        INTRODUCTION

         This matter comes before the Court upon the U.S. Magistrate Judge’s “Report and

Recommendation” (“R&R”) (ECF No. 12), in which the U.S. Magistrate Judge denied Plaintiff’s

Motion to Amend (ECF No. 10). Plaintiff has not objected to the R&R. For the reasons stated

herein, the Court adopts the R&R and denies Plaintiff’s Motion to Amend.

                                         BACKGROUND

         Plaintiff alleges that he was refused service at Defendant 10,000 Helpers of St. Croix,

LLC (“Defendant”) because of his service animal. (Compl. at 3, ECF No. 1.) On June 26, 2018,

Plaintiff filed the Complaint, alleging violations of Title II of the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12131 et seq., and 28 C.F.R. Part 3. (Id. at 1.) Plaintiff seeks $10,000

in damages and an injunction directing Defendant to accommodate service animals and to post

signage welcoming service animals. (Id. at 4.)



1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.


                                                  1
     Case: 1:18-cv-00021-AET-RM Document #: 22 Filed: 09/21/20 Page 2 of 4



       On August 14, 2018, the Magistrate Judge filed a Report and Recommendation, which

granted Plaintiff’s Application to Proceed In Forma Pauperis and, upon screening the

Complaint, dismissed Plaintiff’s claim for monetary damages. (Aug. 14, 2018 R&R at 4, ECF

No. 6.) On September 18, 2020, the District Judge adopted the Report and Recommendation.

(ECF No. 19.) On August 23, 2018, Plaintiff filed a motion seeking to amend the Complaint to

include claims for emotional distress damages and punitive damages pursuant to (1) Title VII of

the Civil Rights Act, (2) the ADA, and (3) the Rehabilitation Act of 1973. (Mot. at 1, ECF No.

8.) On August 31, 2018, the Magistrate Judge filed the present R&R denying Plaintiff’s Motion

to Amend. (ECF No. 10.)

                                    STANDARD OF REVIEW

       Objections to a Magistrate Judge’s report and recommendation must be filed within

fourteen days. Fed. R. Civ. P. 72(b)(2). Where parties do not object to a Magistrate Judge’s

report and recommendation, a district court is not required to review the report and

recommendation before accepting it. Thomas v. Arn, 474 U.S. 140, 151 (1985); see also Banco

Popular de Puerto Rico v. Gilbert, 424 F. App’x 151, 153 (3d Cir. 2011). The “better practice,”

however, “is for the district judge to afford some level of review to dispositive legal issues raised

by the report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). In the absence of

objections, the district court reviews the report and recommendation’s conclusions on dispositive

issues for “plain error.” Tice v. Wilson, 425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) (citing

Henderson, 812 F.2d at 878), aff’d 276 F. App’x 125 (3d Cir. 2008). Under this standard, the

district court will defer to the Magistrate Judge’s rulings unless the error was “‘clear’ or

‘obvious’ and seriously affect[s] the fairness or integrity of the judicial proceedings.” Id. (citing

United States v. Sargeant, 171 F. App’x 954, 957 n.4 (3d Cir. 2006)). Because the parties have




                                                  2
     Case: 1:18-cv-00021-AET-RM Document #: 22 Filed: 09/21/20 Page 3 of 4



not objected to the Magistrate Judge’s R&R in this case, the Court reviews the R&R under a

plain error standard of review.

                                      LEGAL STANDARD

       After amending as of right, a plaintiff may further amend its pleading with the opposing

party’s written consent or the court’s leave. See Fed. R. Civ. P. 15(a)(2). The court should freely

grant leave to amend when justice so requires. Id. The district court may exercise its discretion to

deny leave to amend a complaint, but it must provide a reason for doing so, such as “undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, [or] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182

(1962); Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

                                          DISCUSSION

       The R&R correctly concludes that Plaintiff’s proposed amendments to the Complaint

would be futile. (R&R at 2.) First, Title VII of the Civil Rights Act only applies to claims

brought by employees. See 42 U.S.C. § 2000e et seq. Plaintiff has not alleged that he was an

employee of Defendant. Second, Title III of the ADA does not allow monetary damages. (See

Aug. 13, 2020 R&R at 4 (citing 42 U.S.C. § 12188(a)(1); Doe v. Law Sch. Admission Council,

Inc., 791 F. App’x 316, 319 (3d Cir. 2019)).) Damages for emotional distress and punitive

damages are both forms of monetary damages. Third, the Rehabilitation Act prohibits

discrimination based on disability “under any program or activity receiving Federal financial

assistance” or “conducted by an Executive agency or by the United States Postal Service.” 29

U.S.C. § 794(a). Plaintiff has not alleged that Defendant received federal financial assistance.

Accordingly, none of Plaintiff’s proposed amendments state a claim upon which relief can be




                                                 3
     Case: 1:18-cv-00021-AET-RM Document #: 22 Filed: 09/21/20 Page 4 of 4



granted.

                                       CONCLUSION

       For the foregoing reasons, the Magistrate Judge’s R&R (ECF No. 10) is adopted and

Plaintiff’s Motion to Amend (ECF No. 8) is denied. An appropriate Order will follow.



Date: September 18, 2020                                  /s/ Anne E. Thompson    _
                                                          ANNE E. THOMPSON, U.S.D.J




                                              4
